DATE 4/17/2015
                                                                                                             FILED IN
R




                                              NOTICE OF APPEALS                                       1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                HOUSTON, TEXAS
                                                                                                      4/17/2015 3:55:48 PM
TO:         1ST COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                              Clerk

From:       Deputy Clerk: MICHELLE LOPEZ
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2014-66001

VOLUME                      PAGE                       OR         IMAGE # 64760201

DUE 7/18/2015                                         ATTORNEY 00791667

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE JUDGMENT SIGNED:                             3/20/2015

MOTION FOR NEW TRIAL DATE FILED 3/25/2015

REQUEST TRANSCRIPT DATE FILED                                        N/A

NOTICE OF APPEAL DATE FILED                                         4/13/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 120
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: BC, C, O

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/MICHELLE LOPEZ
                                                                            MICHELLE LOPEZ, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       APR 17, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    2

CASE NUM: 201466001__ PJN> __ TRANS NUM: _________ CURRENT COURT: 113 PUB? _
CASE TYPE: MALPRACTICE - MEDICAL            CASE STATUS: DISPOSED (FINAL)
STYLE: KOVALY, SHAN                       VS ENI, IKEDINOBI U (M D)
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00010-0001 AGT          NORTHWEST HOUSTON CARDIOLOGY (
_     00009-0001 AGT          ENI HEALTH CARE BY SERVING ITS
_     00008-0001 AGT          ENI, IKEDINOBI U (M D) (P A) B
_     00007-0001 DEF 06453600 NORTHWEST HOUSTON CARDIOLOGY P     EDWARDS, JIM
_     00006-0001 DEF 06453600 KURUVANKA, TULSIDAS S (M D)        EDWARDS, JIM
_     00005-0001 DEF          WOODLANDS HEALTH CARE
_     00004-0001 DEF 12694200 ENI HEALTH CARE                    LUNCEFORD, ER
_     00003-0001 DEF 12694200 IKEDINOBI U ENI M.D P A            LUNCEFORD, ER

==> (10) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       APR 17, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    2 -    2

CASE NUM: 201466001__ PJN> __ TRANS NUM: _________ CURRENT COURT: 113 PUB? _
CASE TYPE: MALPRACTICE - MEDICAL             CASE STATUS: DISPOSED (FINAL)
STYLE: KOVALY, SHAN                        VS ENI, IKEDINOBI U (M D)
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY   ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00002-0001 DEF 12694200 ENI, IKEDINOBI U (M D)              LUNCEFORD, ER
_     00001-0001 PLT 05512300 KOVALY, SHAN                        DAVIS, JOHN A




==> (10) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP